Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed March 15, 2022 and April 9, 2022 is acknowledged.  Claims 1-2, 4-9,11-26 and 29 are cancelled. Claims 3, 30 and 31 are amended. Claims 3, 10, 27-28 and 30-33 are pending in this application. Applicant timely traversed the restriction (election) requirement in the reply filed on February 5, 2020 and May 7, 2020.
3.	Claims 3, 10, 27-28 and 30-33 are under examination with respect to SEQ ID NOs: 1 and 3, B2EO for species of opsins, GAD65 for species of promotor and inhibitory neurons for species of regions/cells in this office action
4.	Applicant’s arguments filed on April 9, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority

5.	The priority for the subject matter to the extent related to specific opsin genes including B2EO-1 (SEQ ID NO:2), B2EO-2 (SEQ ID NO:3), and other opsins (ChR2, C1V1, ReaChR, NpHR, ArCh, Chronos, Chrimson, MCO), the targeted regions and cells include  and the promoter includes CaG/CMV, CaMKIIa, Thy1, synapsin,1, GAD65, SST, NPY, to down regulate release of ATP, glutamate, BDNF, IL-6 and CC2 in the instant application is Nov 26, 2017.

Claim Rejections/Objections Withdrawn
6.	The objection to claim 3 is withdrawn in response to Applicant’s amendment to the claim. 
The rejection of claims 4-5, 26 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
The rejection of claims 3-5, 10 and 26-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 4-5, 26 and 29.
The rejection of claims 4-5, 26 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on April 9, 2022, the following rejections are maintained.
Claim Objections
7.	Claim 3 is objected to because of the following informalities:  the limitation “…to effect optogenetic stimulation and a reduction in pain.” is objected to because the claim also encompasses step c.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, 27-28 and 30-33 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below. Applicant provides no remark on the rejection. 
On p. 4-5 of the response, Applicant argues that the rejection has been overcome in view of the amendment to independent claim 3.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2173; 2173.01-I & II; MPEP§2171-2173.04, the claims are indefinite because:
i. Claim 3 recites the limitation "the thalamus, anterior cingulate cortex (ACC) or spinal dorsal horn of the subject’s brain" in line 2 of step a. of the claim, the limitation “the targeted region(s) of the subject’s thalamus, ACC or spinal cord horn” in line 2 of step b. of the claim and in line 1 of step c. of the claim, and the limitation “the cells in the thalamus, ACC or spinal cord horn that are transduced or transfected with a nucleic acid encoding for B2EO-1….” in line 7 of step b of the claim.  There is insufficient antecedent basis for this limitation in the claim.
ii. The limitation “specific cells in the targeted regions of the subject’s thalamus….” in line 1 of step c in independent claim 3 is unclear, and the metes and bounds of the recited specific cells cannot be determined. It is unclear what “specific cells” are and whether specific cells are inhibitory neurons transfected with the viral vector expressing B2EO-1 under control of a GAD65 promoter or other cells, which renders the claim indefinite.
iii. The rest of the claims are indefinite as depending from an indefinite claim 3. Accordingly, the rejection of claims 3, 10, 27-28 and 30-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

Claim Rejections - 35 USC § 112

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, 27-28 and 30-33 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing inflammatory pain induced by formalin injection of hind paw and reducing chronic pain induced by sciatic nerve ligation in mice transfected with an AAV5-GAD-B2EO-mCherry encoding for B2EO-1 (SEQ ID NO:1), comprising positioning a structurally and functionally defined optical neural stimulator in the subject’s thalamus, ACC or spinal dorsal horn based on optical imaging and Monte Carlo (MC) stimulation and wherein the optical neural stimulator comprises a red-LED light source and/or waveguide carrying red-LED stimulation light, stimulating cells that are transduced or transfected with AAV5-GAD-B2EO-mCherry encoding for B2EO-1 (SEQ ID NO:1) using the optical neural stimulator configured to emit red-LED light stimulation condition of 0.4mW at 5Hz, 3ms, 630nm to effect optogenetic stimulation in pain reduction, does not reasonably provide enablement for the claimed method by the steps using undefined parameters for stimulation on undefined cells with the recited thalamus, ACC or spinal dorsal horn by the claimed optical neural stimulator, or by passive stimulation of undefined specific cells using structurally and functionally undefined cofactor recited in independent claim 3 as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 6-7 of the response, Applicant argues that the rejection has been overcome in view of the amendment to claim 3 and reciting cells in the thalamus, ACC or spinal dorsal horn and cites examples 2-6 in support of the arguments. 
Note that the references of Batabyal et al. (BioRxiv, 2018), Narcisse et al. (2021a, Front in Neurosci,15 and 2021b, Front in Cell. Neurosci.412) cited in the Dr. Mohanty’s declaration under 37 CFR 1.132 filed 3/15/22 are not listed on a PTO-1449 and no copies of the recited references are provided.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification provides insufficient guidance or information to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. Claims 3, 10, 27-28 and 30-33 as amended encompass using other undefined physical/chemical methods to deliver a viral vector encoding B2EO-1 (SEQ ID NO:1) to the thalamus, anterior cingulate cortex (ACC) or spinal dorsal horn of the subject’s brain, and positioning an optic neural stimulator comprising a red-light source and/or waveguide that emits red light pulses with a width from 1-100ms and a duty cycle from 1-100%, and tuned to a light intensity from 1-100mW/mm2, and stimulating the cells in the thalamus, ACC or spinal dorsal horn that are transduced or transfected with a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter using undefined parameters in order to effect optogenetic stimulation and a reduction in pain. 
ii. The Dr. Mohanty’s declarations under 37 CFR 1.132 filed 3/29/2021 and 3/15/22 are insufficient to overcome the rejection of claims 3, 10, 27-28 and 30-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph based upon insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because: The showings are not commensurate in scope with the claims. Based on the data shown in Dr. Mohanty’s declarations under 37 CFR 1.132 filed 3/29/2021 and 3/15/22, in order to obtain optogenetic stimulation and a reduction in pain, the methods require visualizing and stimulating inhibitory neurons/cells that have been transduced or transfected with a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter to express B2EO-1 in order to respond to red-light stimulation with specific parameters. 
In particular, the data shown in the items #3 of the declaration (p. 2, figure 1) filed 3/15/22 are based on injection of an AAV5-GAD-B2EO-mCherry in the spinal dorsal horn and trans-cutaneous light stimulation of transduced inhibitory neurons in the pain-induced mice using 5ms pulses of red light (630nm, 5Hz), every 5 min for duration of 1min each and the data shown in the item #6 of the declaration (p. 2, figure 2) filed 3/15/22 are based on optical delivery of a vector encoding B2EO under control of a GAD-promoter to ACC and stimulated with red light pulses leading to a reduction of the average pain score based on a formalin test. The item #5 of the declaration (p. 1-2) filed 3/15/22 only provides statements that the use of cofactors, Coelenterazine-h (200mg/kg bodyweight) or Furimazine (200mg/kg bodyweight) via intraperitoneal injection is safe and cites Batabyal et al. (BioRxiv, 2018), Narcisse et al. (2021a, Front in Neurosci,15 and 2021b, Front in Cell. Neurosci.412) in support of the arguments.
In addition, the data shown in the item #4 of the declaration (p. 3-7) filed 3/29/21 are based on a test of formalin-based inflammatory pain and a conditioned place preference (CPP) behavior test of chronic pain induced by sciatic never litigation in B2EO-1 transfected mice by injection of an AAV-B2EO-1 or rAAV2-GAD-B2EO-1 vector, wherein the formalin test is based on a red LED light-optogenetic stimulation conditions at “0.4mW at 5Hz, 3ms, 630nm” or “0.4mW at 5Hz, 3ms, 630nm, 5min ON-OFF intervals” and the CCP behavior test is based on a red LED light-optogenetic stimulation at “av power:7mW, 3ms pulse at 5Hz, 630nm” for 45min for 6 days. 
Based on Applicant’s own admission on p. 5, (v) of the declaration filed  3/29/21, there was significant pain inhibition after 35min of formalin injection but the pain modulation was not effective in intermediate period (20-35min) based on a stimulation paradigm of 5Hz, 630nm, 5min ON-OFF intervals (see Figure 4x-(e)) or the inhibition happened in intermediate (20-35min) to late (>35 min) phase based on a stimulation paradigm of 0.4mW at 5Hz, 3ms, av. power:7uW 630nm) or phase 2 (30-45 min) (see Figure 4x-(d)). In addition, based on Applicant’s own admission, “B2EO-1 sensitized cells are activatable by blue, green and red light” (p. 2, #3 and p.5, (vi) of the declaration) and only red-LED light stimulation can avoid photothermal induced damage or cell death (p.5 (vi) of the declaration). Further, Cardin et al. teach that safety light stimulation in vivo is up to ~75mW/mm2 for short pulses (~0.5 to 50ms) because sustained stimulation with a duration >500ms using an optical fiber can cause brain tissue damage (p. 249, 2nd col.-p.250, 1st col., Cardin et al. Nat. Protocols, 2010; 5; 247-254, cited previously). Wiegert et al. teach that it requires experimentation to determine the balance among the light absorption, light intensities and light stimulation of eliciting long-lasting silencing effects in in-vivo optogenetic silencing approaches using high-power light sources in the claimed method (Wiegert et al., Neuron; 2017; 95; 504-529 cited previously). However, the claims are not limited to methods, specific steps and parameters as shown in the declarations. 
Further, there is no showing related to inhibiting pain using passive stimulation recited in c. of claim 3 based on bioluminescent light emitted by endogenous cells localized in the thalamus, ACC or spinal dorsal horn that have sensitized with B2EO-1 in the presence of an injected co-factor, which is also structurally and functionally undefined. 
iii. Neither the specification nor the declarations or prior art provides sufficient guidance or well-established correlation between the steps/materials/conditions recited in instant claims and the steps/materials/stimulation conditions shown in the declarations. It is unpredictable whether the claimed steps/materials/stimulation conditions can inhibit inflammatory pain or chronic pain induced by sciatic nerve ligation recited in independent claim 3. Thus, a skilled artisan cannot contemplate whether the claimed steps/materials/stimulation conditions recited in instant claims can reduce inflammatory, neuropathic pain and chronic pain as instantly claimed.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the declarations and data filed 3/29/2021 and 3/15/22 fails to outweigh the evidence of lack of scope of enablement in view of White et al. (see p. 834, White et al. Nat Rev. Drug discovery. 2005. 4: 834-844, cited previously), Wang et al. (Adv. Drug Delivery Rev. 2003. 55:949-965, cited previously), Vardeh et al. (J. Pain, 2016; 17: T50-T69, cited previously), Liu et al. (see p. 3-5; Liu et al. Brain Sci. 2019; 9:26; doi:10.3390/brainsci9020026, cited previously) and Cardin (see p. 105-109; Cardin, J. Physiol.-Paris, 2012; 106:104-111, cited previously).
iv. The limitation “specific cells” in the step of “passive stimulation of specific cells” recited in line 1 of step c in claim 3 cannot be determined, and it is unknown whether the recited “specific cells” are neurons transfected with the viral vector expressing B2EO-1 under control of a GAD65 promoter, GAD-expressing inhibitory neurons or any other cells. It is also unknown whether stimulating any cells can result in inhibiting pain as instantly claimed because there is no well-established correlation between stimulating any cells and reducing inflammatory, neuropathic pain and chronic pain. 
Thus, in view of the breadth of the claims, the necessity of experimentation, the limited working examples, the unpredictability of the art, and the lack of sufficient guidance in the specification, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for reducing inflammatory, neuropathic pain and chronic pain by delivery of a viral vector carrying a GAD65 promoter-B2EO-1 gene or other physical/chemical methods, and positioning the claimed optic neural stimulator configured to emit red-light and effect optogenetic stimulation to express B2EO-1 and stimulating transfected cells that cannot be determined in the thalamus, ACC or spinal dorsal horn of a subject’s brain or passive stimulation of undefined specific cells with in the thalamus, ACC or spinal dorsal horn in the presence of injected and undefined cofactor. Accordingly, the rejection of claims 3, 10, 27-28 and 30-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained. 

Claim Rejections - 35 USC § 112
10.	Claims 3, 10, 27-28 and 30-33 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 3, 10, 27-28 and 30-33 as amended encompass using a genus of other physical/chemical methods to deliver a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter to the thalamus, anterior cingulate cortex (ACC) or spinal dorsal horn of the subject’s brain; using a genus of optical neural stimulator comprising a red-light source and/or waveguide that emits red light pulses with a width from 1 to 100 milliseconds and a duty cycle between 1 to 100 percent, and tuned to a light intensity between 1mW/mm2 to 100 mW/mm2 and stimulating the cells in the thalamus, ACC or spinal dorsal horn that are transduced or transfected with a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter; and using a genus of co-factors used for bioluminescent light emitted by endogenous cells sensitized with B2EO-1 to passively stimulate a genus of specific cells in the thalamus, ACC or spinal dorsal horn for reducing inflammatory, neuropathic pain and chronic pain in an animal or human subject.
Applicant has not disclosed sufficient species for the broad genus of physical/chemical methods, the broad genus of optical neural stimulators that have the recited features and stimulate the cells in the thalamus, ACC or spinal dorsal horn that are transduced or transfected with a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter, the broad genus of cofactors to passively stimulate the broad genus of specific cells to effect optogenetic stimulation to express B2EO-1 and a reduction in pain. 
On p. 7 of the response, Applicant argues that the rejection has been overcome in view of the amendment to claim 3 by reciting a specific GAD65 promoter. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, neither the specification nor the declarations under 37 CFR 1.132 filed 3/29/2021 and 3/15/22  provide sufficient description or evidence to demonstrate that Applicant is in possession using the claimed genus of physical/chemical methods, the claimed genus of optical neural stimulators that have the recited features and stimulate the cells in the thalamus, ACC or spinal dorsal horn that are transduced or transfected with a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter, the claimed genus of cofactors to passively stimulate the claimed genus of specific cells to effect optogenetic stimulation to express B2EO-1 and a reduction in pain in the claimed method because:
i. The structural and functional relationship or correlation among the claimed genera of physical/chemical methods, optical neural stimulators that have the recited features and stimulate the cells in the thalamus, ACC or spinal dorsal horn that are transduced or transfected with a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter, cofactors to passively stimulate the claimed genus of specific cells to effect optogenetic stimulation to express B2EO-1 and a reduction in pain and the materials/steps/conditions shown in the declarations filed 3/29/2021 and 3/15/22 is unknown. Neither the specification nor Dr. Mohanty’s declarations provide a structural and functional relationship or correlation between the claimed genera and the materials/steps/stimulation conditions shown in the declarations filed 3/29/2021 and 3/15/22.
ii. Based on the data shown in Dr. Mohanty’s declarations under 37 CFR 1.132 filed 3/29/2021 and 3/15/22, in order to obtain optogenetic stimulation and a reduction in pain, the methods require visualizing and stimulating inhibitory neurons/cells that have been transduced or transfected with a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter to express B2EO-1 in order to respond to red-light stimulation with specific parameters for the reasons set forth above under the rejection under 112 (a), lack of scope of enablement. 
In addition, based on Applicant’s own admission on p. 5, (v) of the declaration filed  3/29/21, there was significant pain inhibition after 35min of formalin injection but the pain modulation was not effective in intermediate period (20-35min) based on a stimulation paradigm of 5Hz, 630nm, 5min ON-OFF intervals (see Figure 4x-(e)) or the inhibition happened in intermediate (20-35min) to late (>35 min) phase based on a stimulation paradigm of 0.4mW at 5Hz, 3ms, av. power:7uW 630nm) or phase 2 (30-45 min) (see Figure 4x-(d)). In addition, based on Applicant’s own admission, “B2EO-1 sensitized cells are activatable by blue, green and red light” (p. 2, #3 and p.5, (vi) of the declaration) and only red-LED light stimulation can avoid photothermal induced damage or cell death (p.5 (vi) of the declaration). Further, Cardin et al. teach that safety light stimulation in vivo is up to ~75mW/mm2 for short pulses (~0.5 to 50ms) because sustained stimulation with a duration >500ms using an optical fiber can cause brain tissue damage (p. 249, 2nd col.-p.250, 1st col., Cardin et al. Nat. Protocols, 2010; 5; 247-254, cited previously). Wiegert et al. teach that it requires experimentation to determine the balance among the light absorption, light intensities and light stimulation of eliciting long-lasting silencing effects in in-vivo optogenetic silencing approaches using high-power light sources in the claimed method (Wiegert et al., Neuron; 2017; 95; 504-529 cited previously). However, the claims are not limited to methods, specific steps and parameters as shown in the declarations. 
Taken together, for the reasons set forth above, the instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genera of physical/chemical methods, optical neural stimulators that have the recited features and stimulate the cells in the thalamus, ACC or spinal dorsal horn that are transduced or transfected with a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter, cofactors to passively stimulate the claimed genus of specific cells to effect optogenetic stimulation to express B2EO-1 and a reduction in pain. 
Since the common characteristics/features of the claimed genera of physical/chemical methods, optical neural stimulators that have the recited features and stimulate the cells in the thalamus, ACC or spinal dorsal horn that are transduced or transfected with a nucleic acid encoding for B2EO-1 under control of a GAD65 promoter, cofactors to passively stimulate the claimed genus of specific cells to effect optogenetic stimulation to express B2EO-1 and a reduction in pain are unknown, a skilled artisan cannot envision the functional correlations of the claimed genera with the claimed invention in view of Liu et al. (see p. 3-5; Liu et al. Brain Sci. 2019; 9:26; doi:10.3390/brainsci9020026, cited previously), Cardin (see p. 105-109; Cardin, J. Physiol.-Paris,  2012; 106:104-111, cited previously) and Wiegert et al.(Neuron; 2017; 95; 504-529 cited previously). 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Thus, the skilled artisan cannot envision the detailed chemical structures of the encompassed genera of physical/chemical methods, optical neural stimulators, cofactors and specific cells, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 3, 10, 27-28 and 30-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 


Conclusion

11.	NO CLAIM IS ALLOWED.



12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SEQ ID NO:1
BFJ36726
ID   BFJ36726 standard; protein; 900 AA.
XX
AC   BFJ36726;
XX
DT   26-JUL-2018  (first entry)
XX
DE   Enhanced multi-characteristics opsin-1 (eMCO1), SEQ 11.
XX
KW   MCO protein; Multi-characteristics opsin; blindness; fusion protein;
KW   mCherry; ophthalmological; protein therapy; retinopathy; therapeutic;
KW   vision disorder.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018106369-A2.
XX
CC PD   14-JUN-2018.
XX
CC PF   03-NOV-2017; 2017WO-US059922.
XX
PR   06-NOV-2016; 2016US-0418196P.
XX
CC PA   (NANO-) NANOSCOPE TECHNOLOGIES LLC.
XX
CC PI   Mohanty SK,  Bhattacharya S;
XX
DR   WPI; 2018-46732R/43.
DR   N-PSDB; BFJ36727.
XX
CC PT   New recombinant, ambient-light activatable, fast multi-characteristics 
CC PT   opsin-1 (MCO1) protein comprising MCO1 protein that comprises trans-
CC PT   membrane domains mutated to modulate e.g. kinetics of protein, used to 
CC PT   restore reduced vision.
XX
CC PS   Claim 6; SEQ ID NO 11; 63pp; English.
XX
CC   The present invention relates to a novel recombinant, ambient-light 
CC   activatable, fast multi-characteristics opsin (MCO1) protein useful for 
CC   restoration of lost or reduced vision. The invention also provides: a 
CC   recombinant, ambient-light activatable, slow MCO-2 protein; a 
CC   recombinant, ambient-light activatable, fast, enhanced MCO-1 (eMCO1); a 
CC   polypeptide, which exhibits the photosensitivity characteristics of the 
CC   MCO protein; a recombinant nucleic acid encoding the polypeptide; and a 
CC   vector comprising the recombinant nucleic acid. The MCO polypeptide of 
CC   the invention is useful for restoration of lost or reduced vision, 
CC   stimulating different types of excitable cells including neurons and 
CC   cardiac cells, and treatment of disorders (blindness), where the vision 
CC   loss is due to any degenerative retinal disease. The present sequence 
CC   represents an enhanced MCO1 protein comprising MCO1 sequence, and 
CC   biomarker stabilizer sequence (reporter-stabilizer (mCherry)) with a 
CC   linking sequence, which can be useful for restoration of lost or reduced 
CC   vision.
XX
SQ   Sequence 900 AA;

  Query Match             66.6%;  Score 3816.5;  DB 26;  Length 900;
  Best Local Similarity   83.6%;  
  Matches  724;  Conservative   32;  Mismatches   91;  Indels   19;  Gaps    6;

Qy          1 MDYGGALSAVGRELLFVTNPVVVNGSVLVPEDQCYCAGWIESRGTNGAQTASNVLQWLAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDYGGALSAVGRELLFVTNPVVVNGSVLVPEDQCYCAGWIESRGTNGAQTASNVLQWLAA 60

Qy         61 GFSILLLMFYAYQTWKSTCGWEEIYVCAIEMVKVILEFFFEFKNPSMLYLATGHRVQWLR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GFSILLLMFYAYQTWKSTCGWEEIYVCAIEMVKVILEFFFEFKNPSMLYLATGHRVQWLR 120

Qy        121 YAEWLLTCPVILIHLSNLTGLSNDYSRRTMGLLVSDIGTIVWGATSAMATGYVKVIFFCL 180
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YAEWLLTCPVICIHLSNLTGLSNDYSRRTMGLLVSDIGTIVWGATSAMATGYVKVIFFCL 180

Qy        181 GLCYGANTFFHAAKAYIEGYHTVPKGRCRQVVTGMAWLFFVSWGMFPILFILGPEGFGVL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLCYGANTFFHAAKAYIEGYHTVPKGRCRQVVTGMAWLFFVSWGMFPILFILGPEGFGVL 240

Qy        241 SVYGSTVGHTIIDLMSKNCWGLLGHYLRVLIHEHILIHGDIRKTTKLNIGGTEIEVETLV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SVYGSTVGHTIIDLMSKNCWGLLGHYLRVLIHEHILIHGDIRKTTKLNIGGTEIEVETLV 300

Qy        301 EDEAEAGA-------MAELISSATRSLFAAGGINPWPNPYHHEDMGCGGMTPTGECFSTE 353
              ||||||||       |||||||||||||||||||||||||||||||||||||||||||||
Db        301 EDEAEAGAVNKGTGKMAELISSATRSLFAAGGINPWPNPYHHEDMGCGGMTPTGECFSTE 360

Qy        354 WWCDPSYGLSDAGYGYCFVEATGGYLVVGVEKKQAWLHSRGTPGEKIGAQVCQWIAFSIA 413
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 WWCDPSYGLSDAGYGYCFVEATGGYLVVGVEKKQAWLHSRGTPGEKIGAQVCQWIAFSIA 420

Qy        414 IALLTFYGFSAWKATCGWEEVYVCCVEVLFVTLEIFKEFSSPATVYLSTGNHAYCLRYFE 473
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IALLTFYGFSAWKATCGWEEVYVCCVEVLFVTLEIFKEFSSPATVYLSTGNHAYCLRYFE 480

Qy        474 WLLSCPVILIRLSNLSGLKNDYSKRTMGLIVSCVGMIVFGMAAGLATDWLKWLLYIVSCI 533
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 WLLSCPVILIRLSNLSGLKNDYSKRTMGLIVSCVGMIVFGMAAGLATDWLKWLLYIVSCI 540

Qy        534 YGGYMYFQAAKCYVEANHSVPKGHCRMVVKLMAYAYFASWGSYPILWAVGPEGLLKLSPY 593
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 YGGYMYFQAAKCYVEANHSVPKGHCRMVVKLMAYAYFASWGSYPILWAVGPEGLLKLSPY 600

Qy        594 ANSIGHSICDIIAKEFWTFLAHHLRIKIHEHILIHGDIRKTTKMEIGGEEVEVEEFVEEE 653
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ANSIGHSICDIIAKEFWTFLAHHLRIKIHEHILIHGDIRKTTKMEIGGEEVEVEEFVEEE 660

Qy        654 DEDTVVSKGEEDNMVSKGEEDNMASLPATHELHIFGSINGVDFDMVGQGTGNPNDGYEEL 713
              ||||||||||||||    |           ::|: ||:|| :|:: |:| | | :| :  
Db        661 DEDTVVSKGEEDNMAIIKEF-------MRFKVHMEGSVNGHEFEIEGEGEGRPYEGTQTA 713

Qy        714 NLKSTK-GDLQFSPWILVPHIGYGFHQYLPYPDGMSPFQAAMVDGSGYQVHRTMQFEDGA 772
               || || | | |:  || |   ||   |: :|  : |    :    |::  | | |||| 
Db        714 KLKVTKGGPLPFAWDILSPQFMYGSKAYVKHPADI-PDYLKLSFPEGFKWERVMNFEDGG 772

Qy        773 SLTVNYRYTYEGSHIKGEAQVKGTGFPADGPVMTNSLTAADW-CRSKKTYPNDKTIISTF 831
               :||    : :      : :::|| ||:|||||        |   |:: || |  :    
Db        773 VVTVTQDSSLQDGEFIYKVKLRGTNFPSDGPVMQKK--TMGWEASSERMYPEDGALKGEI 830

Qy        832 KWSYTTGNGKRYRSTARTTYTFAKPM 857
              |      :|  | :  :|||   ||:
Db        831 KQRLKLKDGGHYDAEVKTTYKAKKPV 856

US-15-822-185C-1
; Sequence 1, Application US/15822185C
; Publication No. US20190359661A1
; GENERAL INFORMATION
;  APPLICANT: Nanoscope Technologies, LLC
;  TITLE OF INVENTION: METHOD AND DEVICE FOR PAIN MODULATION BY OPTICAL ACTIVATION OF
;  TITLE OF INVENTION:NEURONS AND OTHER CELLS
;  FILE REFERENCE: Samar:2017A
;  CURRENT APPLICATION NUMBER: US/15/822,185C
;  CURRENT FILING DATE: 2017-11-26
;  PRIOR APPLICATION NUMBER: 62/426,402
;  PRIOR FILING DATE: 2016-11-25
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 1060
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Peptide- SEQ ID No:1
US-15-822-185C-1

  Query Match             100.0%;  Score 5729;  DB 18;  Length 1060;
  Best Local Similarity   100.0%;  
  Matches 1060;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDYGGALSAVGRELLFVTNPVVVNGSVLVPEDQCYCAGWIESRGTNGAQTASNVLQWLAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDYGGALSAVGRELLFVTNPVVVNGSVLVPEDQCYCAGWIESRGTNGAQTASNVLQWLAA 60

Qy         61 GFSILLLMFYAYQTWKSTCGWEEIYVCAIEMVKVILEFFFEFKNPSMLYLATGHRVQWLR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GFSILLLMFYAYQTWKSTCGWEEIYVCAIEMVKVILEFFFEFKNPSMLYLATGHRVQWLR 120

Qy        121 YAEWLLTCPVILIHLSNLTGLSNDYSRRTMGLLVSDIGTIVWGATSAMATGYVKVIFFCL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YAEWLLTCPVILIHLSNLTGLSNDYSRRTMGLLVSDIGTIVWGATSAMATGYVKVIFFCL 180

Qy        181 GLCYGANTFFHAAKAYIEGYHTVPKGRCRQVVTGMAWLFFVSWGMFPILFILGPEGFGVL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLCYGANTFFHAAKAYIEGYHTVPKGRCRQVVTGMAWLFFVSWGMFPILFILGPEGFGVL 240

Qy        241 SVYGSTVGHTIIDLMSKNCWGLLGHYLRVLIHEHILIHGDIRKTTKLNIGGTEIEVETLV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SVYGSTVGHTIIDLMSKNCWGLLGHYLRVLIHEHILIHGDIRKTTKLNIGGTEIEVETLV 300

Qy        301 EDEAEAGAMAELISSATRSLFAAGGINPWPNPYHHEDMGCGGMTPTGECFSTEWWCDPSY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EDEAEAGAMAELISSATRSLFAAGGINPWPNPYHHEDMGCGGMTPTGECFSTEWWCDPSY 360

Qy        361 GLSDAGYGYCFVEATGGYLVVGVEKKQAWLHSRGTPGEKIGAQVCQWIAFSIAIA LLTFY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GLSDAGYGYCFVEATGGYLVVGVEKKQAWLHSRGTPGEKIGAQVCQWIAFSIAIA LLTFY 420

Qy        421 GFSAWKATCGWEEVYVCCVEVLFVTLEIFKEFSSPATVYLSTGNHAYCLRYFEWLLSCPV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GFSAWKATCGWEEVYVCCVEVLFVTLEIFKEFSSPATVYLSTGNHAYCLRYFEWLLSCPV 480

Qy        481 ILIRLSNLSGLKNDYSKRTMGLIVSCVGMIVFGMAAGLATDWLKWLLYIVSCIYGGYMYF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ILIRLSNLSGLKNDYSKRTMGLIVSCVGMIVFGMAAGLATDWLKWLLYIVSCIYGGYMYF 540

Qy        541 QAAKCYVEANHSVPKGHCRMVVKLMAYAYFASWGSYPILWAVGPEGLLKLSPYANSIGHS 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QAAKCYVEANHSVPKGHCRMVVKLMAYAYFASWGSYPILWAVGPEGLLKLSPYANSIGHS 600

Qy        601 ICDIIAKEFWTFLAHHLRIKIHEHILIHGDIRKTTKMEIGGEEVEVEEFVEEEDEDTVVS 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ICDIIAKEFWTFLAHHLRIKIHEHILIHGDIRKTTKMEIGGEEVEVEEFVEEEDEDTVVS 660

Qy        661 KGEEDNMVSKGEEDNMASLPATHELHIFGSINGVDFDMVGQGTGNPNDGYEELNLKSTKG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 KGEEDNMVSKGEEDNMASLPATHELHIFGSINGVDFDMVGQGTGNPNDGYEELNLKSTKG 720

Qy        721 DLQFSPWILVPHIGYGFHQYLPYPDGMSPFQAAMVDGSGYQVHRTMQFEDGASLTVNYRY 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DLQFSPWILVPHIGYGFHQYLPYPDGMSPFQAAMVDGSGYQVHRTMQFEDGASLTVNYRY 780

Qy        781 TYEGSHIKGEAQVKGTGFPADGPVMTNSLTAADWCRSKKTYPNDKTIISTFKWSYTTGNG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TYEGSHIKGEAQVKGTGFPADGPVMTNSLTAADWCRSKKTYPNDKTIISTFKWSYTTGNG 840

Qy        841 KRYRSTARTTYTFAKPMAANYLKNQPMYVFRKTELKHSKTELNFKEWQKAFTGFEDFVGD 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 KRYRSTARTTYTFAKPMAANYLKNQPMYVFRKTELKHSKTELNFKEWQKAFTGFEDFVGD 900

Qy        901 WRQTAGYNLDQVLEQGGVSSLFQNLGVSVTPIQRIVLSGENGLKIDIHVIIPYEGLSGDQ 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 WRQTAGYNLDQVLEQGGVSSLFQNLGVSVTPIQRIVLSGENGLKIDIHVIIPYEGLSGDQ 960

Qy        961 MGQIEKIFKVVYPVDDHHFKVILHYGTLVIDGVTPNMIDYFGRPYEGIAVFDGKKITVTG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 MGQIEKIFKVVYPVDDHHFKVILHYGTLVIDGVTPNMIDYFGRPYEGIAVFDGKKITVTG 1020

Qy       1021 TLWNGNKIIDERLINPDGSLLFRVTINGVTGWRLCERILA 1060
              ||||||||||||||||||||||||||||||||||||||||
Db       1021 TLWNGNKIIDERLINPDGSLLFRVTINGVTGWRLCERILA 1060

US-16-097-204-5
; Sequence 5, Application US/16097204
; Publication No. US20190269755A1
; GENERAL INFORMATION
;  APPLICANT: GENSIGHT BIOLOGICS SA
;  APPLICANT:UNIVERSITE PIERRE ET MARIE CURIE (PARIS 6)
;  APPLICANT:CENTRE NATIONAL DE LA RECHERCHE SCIENTIFIQUE
;  APPLICANT:INSTITUT NATIONAL DE LA SANTE ET DE LA RECHERCHE MEDICALE
;  TITLE OF INVENTION: OPTOGENETIC VISUAL RESTORATION USING CHRIMSON
;  FILE REFERENCE: 12295.0006-00304
;  CURRENT APPLICATION NUMBER: US/16/097,204
;  CURRENT FILING DATE: 2018-10-26
;  PRIOR APPLICATION NUMBER: 62/329,692
;  PRIOR FILING DATE: 2016-04-29
;  NUMBER OF SEQ ID NOS: 13
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 831
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-097-204-5

  Query Match             37.6%;  Score 2155.5;  DB 19;  Length 831;
  Best Local Similarity   58.7%;  
  Matches  454;  Conservative   72;  Mismatches  186;  Indels   61;  Gaps   19;

Qy        309 MAELISSATRSLFAAGGINPWPNPYHHEDMGCGGMTPTGECFSTEWWCDPSYGLSDAGYG 368
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAELISSATRSLFAAGGINPWPNPYHHEDMGCGGMTPTGECFSTEWWCDPSYGLSDAGYG 60

Qy        369 YCFVEATGGYLVVGVEKKQAWLHSRGTPGEKIGAQVCQWIAFSIAIA LLTFYGFSAWKAT 428
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YCFVEATGGYLVVGVEKKQAWLHSRGTPGEKIGAQVCQWIAFSIAIA LLTFYGFSAWKAT 120

Qy        429 CGWEEVYVCCVEVLFVTLEIFKEFSSPATVYLSTGNHAYCLRYFEWLLSCPVILIRLSNL 488
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CGWEEVYVCCVEVLFVTLEIFKEFSSPATVYLSTGNHAYCLRYFEWLLSCPVILIRLSNL 180

Qy        489 SGLKNDYSKRTMGLIVSCVGMIVFGMAAGLATDWLKWLLYIVSCIYGGYMYFQAAKCYVE 548
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SGLKNDYSKRTMGLIVSCVGMIVFGMAAGLATDWLKWLLYIVSCIYGGYMYFQAAKCYVE 240

Qy        549 ANHSVPKGHCRMVVKLMAYAYFASWGSYPILWAVGPEGLLKLSPYANSIGHSICDIIAKE 608
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ANHSVPKGHCRMVVKLMAYAYFASWGSYPILWAVGPEGLLKLSPYANSIGHSICDIIAKE 300

Qy        609 FWTFLAHHLRIKIHEHILIHGDIRKTTKMEIGGEEVEVEEFVEEEDEDTVVSKGEEDNMV 668
              |||||||||||||||||||||||||||||||||||||||||||||||||| :       |
Db        301 FWTFLAHHLRIKIHEHILIHGDIRKTTKMEIGGEEVEVEEFVEEEDEDTVAAPVV---AV 357

Qy        669 SKGEEDNMASLPATHELHIFGSINGVDFDMVGQGTGNPNDGYEELNLKSTK-GDLQFSPW 727
              |||||  :       :: : ||:|| :|:: |:| | | :| :   || || | | |:  
Db        358 SKGEE--VIKEFMRFKVRMEGSMNGHEFEIEGEGEGRPYEGTQTAKLKVTKGGPLPFAWD 415

Qy        728 ILVPHIGYGFHQYLPYPDGMSPFQAAMVDGSGYQVHRTMQFEDGASLTVNYRYTYEGSHI 787
              || |   ||   |: :|  :  ::       |::  | | ||||  :||    : :   :
Db        416 ILSPQFMYGSKAYVKHPADIPDYKKLSFP-EGFKWERVMNFEDGGLVTVTQDSSLQDGTL 474

Qy        788 KGEAQVKGTGFPADGPVMTNSLTAADW-CRSKKTYPNDKTIISTFKWSYTTGNGKRYRST 846
                : :::|| || |||||        |   ::: || |  :      :    :|  |   
Db        475 IYKVKMRGTNFPPDGPVMQKK--TMGWEASTERLYPRDGVLKGEIHQALKLKDGGHYLVE 532

Qy        847 ARTTYTFAKPMAANYLKNQPMYVFRKTEL---KHSKTELNFKEWQKAFTGFEDFVGDWRQ 903
               :| |   ||:        | | :  |:|    |::     ::::::      |:|    
Db        533 FKTIYMAKKPV------QLPGYYYVDTKLDITSHNEDYTIVEQYERSEGRHHLFLGHGTG 586

Qy        904 TAGYNLDQVLEQGGVSSLFQNLGVSVTPIQRIVLSGE---NGLKIDIH---VIIPYEG-- 955
              : |         |  ||   |: | :    |  :  |   || : :|       ||||  
Db        587 STGSG-----SSGTASSEDNNMAV-IKEFMRFKVRMEGSMNGHEFEIEGEGEGRPYEGTQ 640

Qy        956 ---LSGDQMGQIEKIFKVVYPVDDHHFKVILHYGTLVIDGVTPNMIDY------FGRPYE 1006
                 |   : | :   : :: |           ||:        :: ||       |  :|
Db        641 TAKLKVTKGGPLPFAWDILSPQ--------FMYGSKAYVKHPADIPDYKKLSFPEGFKWE 692

Qy       1007 GIAVF-DGKKITVT--GTLWNGNKIIDERL----INPDGSLLFRVTINGVTGW 1052
               :  | ||  :|||   :| :|  |   ::      ||| :: : |:    ||
Db        693 RVMNFEDGGLVTVTQDSSLQDGTLIYKVKMRGTNFPPDGPVMQKKTM----GW 741


13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 26, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649